PER CURIAM.
We affirm appellant’s convictions for burglary of a dwelling with a battery,1 aggravated battery,2 and grand theft, third degree.3 We further affirm the trial court’s determination that appellant be sentenced as an habitual violent felony offender pursuant to section 775.084(4)(b), Florida Statutes (1991) and appellant’s life sentence for burglary of a dwelling, a first degree felony.
*1373However, we vacate the concurrent life sentences for aggravated battery, a second degree felony, and grand theft, third degree, which constitutes a third degree felony and remand this cause to the trial court to resentence on these two latter convictions pursuant to section 775.084(4)(b)2 and 3. We note that under the statute the maximum sentence for a second degree felony is thirty years and for a third degree felony the maximum sentence is ten years.
Convictions AFFIRMED; sentences AFFIRMED in part and VACATED in part; cause REMANDED.
PETERSON, GRIFFIN and DIAMANTIS, JJ., concur.

. § 810.02(2), Fla.Stat. (1991).


. § 784.045, Fla.Stat. (1991).


.§ 812.014, Fla.Stat. (1991).